t c memo united_states tax_court fred b and georgia elane berry petitioners v commissioner of internal revenue respondent docket no filed date rufus eb wolff for petitioners donald fe edwards for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioners have a dollar_figure deficiency in income_tax for the issue for decision is whether petitioners operated their farm and horse-breeding activity for profit in we hold that they did not - - section references are to the internal_revenue_code in effect during the year in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact a petitioners petitioners lived in roland arkansas when they filed their petition they have five grown children three through previous marriages petitioner elane berry mrs berry spent time on her grandparents’ farm when she was a child she bought a horse when she was when she wa sec_15 she raised a filly born to a mare that she had bought she worked full time as an x-ray technician after she graduated from high school petitioner fred berry dr berry graduated from tulane university medical school in he has practiced medicine since then dr and mrs berry were married in dr berry could not work for months in because he was ill in dr berry cashed in one of his retirement plans and received about dollar_figure dr berry and his sister inherited some apartment houses which his sister managed and mutual funds which dr berry managed dr berry’s sister began liguidating the apartment houses around the amount dr berry received is not stated in the record in dr berry liquidated some of the mutual funds in but he kept as much as possible because they were appreciating in value rapidly mrs berry worked part time as the office manager for dr berry’s surgical clinic until he closed the clinic in dr berry has practiced medicine at the white river rural health service since then b petitioners' farm starting the horse-breeding activity dr and mrs berry bought a 127-acre farm in roland arkansas in and moved to the farm in petitioners grew soybeans in and started a horse-breeding activity in which they called berry lane farm racking horses petitioners decided to breed racking horses racking horses and tennessee walking horses have the same bloodlines tennessee walking horses walk with at least three feet on the ground over- striding rear legs a reaching motion in their front legs anda nodding head racking horses walk with at least one foot on the ground a folding motion in their front legs and heads that are steadier than those of tennessee walking horses petitioners decided to breed racking horses because they thought racking horses were increasing in popularity faster than any other kind of horse and were more affordable than tennessee walking horses in addition mrs berry believed that the - - training techniques used to develop a tennessee walking horse’s gait were cruel advice from others heidi haskins a friend of petitioners who raised horses recommended that they buy a broodmare in foal petitioners bought two broodmares in foal in however petitioners did not have a plan for selling the colts born to those broodmares and had difficulty selling them at a time not specified in the record mrs berry sought advice from ann yeiser yeiser who published a racking horse magazine yeiser told mrs berry that petitioners had received bad advice on what broodmares to buy and that they needed a better trainer yeiser suggested several trainers for petitioners to use including joe dan carter carter petitioners hired carter to be their trainer in carter has been a professional horse trainer since he bought a horse from petitioners apparently in or later on a date not stated in the record carter told petitioners that their horses would sell better if they bred famous tennessee walking horses carter sold one of petitioners’ horses for dollar_figure in james roberts roberts is an analyst for the tennessee farm bureau federation mrs berry met him in or roberts has shown racking horses since he was vice chairman of the racking horse association’s promotions committee in he has shown and has tried to sell petitioners’ horses at events on a date not specified in the record mrs berry asked roberts for advice about raising horses and farming roberts advised mrs berry to breed her horses with higher quality horses he also advised her to train more of her horses as tennessee walking horses he advised her to reduce her farm expenses and to find better ways to market her animals operating the farm and horse-breeding activity mrs berry has managed petitioners’ farm and horse-breeding activity since she supervises the farm’s employees and does manual labor on the farm before mrs berry worked part time for dr berry she could schedule her work at the office to accommodate her work at the farm she worked on petitioners’ farm and horse-breeding activity to hours per week in dr berry worked on the farm only occasionally petitioners had one to five employees during each year from through the year in issue the record does not state how many employees petitioners had at any one time mrs berry read magazines and journals about horses and took courses and seminars on breeding at the university of tennessee at murfreesboro she learned how to artificially inseminate broodmares she offered this service for a flat fee -- - in mrs berry was a member of the futurity breeders association the amateur association the pleasure association and the arkansas racking horse association mrs berry rode a horse only once or twice in mrs berry takes horses to a 9-day racking horse celebration held at decatur alabama every september at which the racking horse breeders association selects the world champions for the year mrs berry usually enters horses in a 3-to-4-day show at shelbyville tennessee a 4-day spring celebration and some day horse shows mrs berry washes grooms and clips her horses and braids their manes for the shows but she usually does not show the horses herself potential customers see petitioners’ horses at shows books_and_records for the farm and horse-breeding act ivity mrs berry kept a disbursement journal and general ledger for the farm from through the year in issue she also kept records of horses that she bought and sold and the births and deaths of horses on petitioners’ farm petitioners had a separate bank account for their farm the number of horses on petitioners’ farm petitioners had the following numbers of horses on their farm ' petitioners’ summary states that they had six broodmares continued brood year show mares weanlings yearling sec_2 year year stallions the number of horses that petitioners sold petitioners sold the following numbers of horses from through ‘ continued in petitioners do not explain why their records are inconsistent total number highest year sales sold sales_price s6 dollar_figure big_number big_number big_number big_number twice big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ' petitioners’ next highest price in was dollar_figure petitioners' income from farm products horse show prizes stud fees and boarding fees mrs berry usually entered horses in six to eight shows each year petitioners boarded horses for other people and provided stud services from through petitioners received the following amounts of horse show prize money stud fees and fees for boarding horses horse show prize stud boarding year total money fees fees dollar_figure sec_471 -o- dollar_figure dollar_figure big_number big_number big_number big_number big_number -o- big_number big_number big_number -o- -o- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners received the following amounts of income from growing and selling grain includes wheat and soybeans pecans and hay and from hauling horses horse year total grains pecans hay hauling dollar_figure - -- dollar_figure -- big_number dollar_figure -- big_number -- big_number big_number -- -- big_number big_number -- -- big_number big_number -- -- - -- -- big_number big_number -- -- big_number big_number dollar_figure -- big_number big_number -- big_number -- big_number big_number -- -- big_number big_number -- sec_692 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- - c the racking horse association registry the racking horse association maintains a registry of racking horses it planned to close its registry around to limit the racking horses in the registry to those with a specific gait d petitioners' farm and nonfarm income and farm_losses petitioners had the following amounts of gross_receipts and losses from their horse and farm activity from through farm loss not farm loss reported gross including including schedule f year receipts’ depreciation depreciation loss dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number n a big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number ' this column is the total income from paragraphs b-7 and b-8 above the amounts in the first three columns are from petitioners’ financial records the amounts in the last column are from petitioners’ income_tax returns petitioners reported on their income_tax returns the following amounts of nonfarm income from through pension nonfarm year wages income income dollar_figure dollar_figure big_number n a n a big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number big_number big_number total big_number big_number big_number nonfarm income includes wages and proceeds from the sale of investments and inherited property opinion a whether petitioners operated their farm and horse-breeding activity for profit in the issue for decision is whether petitioners operated their farm and horse-breeding activity for profit in a taxpayer conducts an activity for profit if he or she does so with an actual and honest profit objective see 62_f3d_356 11th cir affg in part and revg on other issues tcmemo_1993_519 81_tc_210 78_tc_642 affd without opinion 702_f2d_1205 d c cir in deciding whether petitioners operated their horse-breeding activity for profit we apply the following nine nonexclusive factors the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved see sec_1_183-2 income_tax regs no single factor controls see osteen v commissioner supra 722_f2d_695 11th cir affg 78_tc_471 sec_1_183-2 income_tax regs petitioners have the burden_of_proof see 72_tc_411 affd without published opinion 647_f2d_170 9th cir b whether we should treat as the startup year of petitioners’ farm and horse activity petitioners contend that we should treat as the startup year of their farm and horse activity because in mrs berry began to work full time on the farm to supervise employees more closely to organize activities better and to repair and expand the barn to accommodate more broodmares petitioners contend that even if they did not have a profit_motive before they did in it is true that mrs berry worked full time on the farm in however we do not view mrs berry’s change to full time as the commencement of petitioners’ farm and horse activity the record does not show how much more time mrs berry devoted to the farm in than in prior years mrs berry worked part time as dr berry’s office manager before she had a flexible schedule that allowed her to work on the farm when needed repairing and expanding the barn was not the commencement of petitioners’ farm and horse activity because the barn had accommodated broodmares before petitioners’ use of improved breeding stock after is not directly relevant to whether petitioners had a profit_motive during petitioners contend that their hay stud and horse boarding activities increased in and thereafter when mrs berry worked on the farm full time we are not convinced that their activities increased significantly or even at all in because -- petitioners’ gross_receipts in from a hay were less than in and b stud fees were less than from to the same as in and less than from to and c boarding fees were less than in and petitioners contend that this case is like feistman v commissioner tcmemo_1982_306 affd 718_f2d_1110 9th cir in which we held that a taxpayer changed a stamp and coin collecting hobby to a business we disagree during the years in issue the taxpayer in feistman undertook activities consistent with those of a retailer and inconsistent with those of a hobbyist he a bought first day covers for each new stamp issued far more than he needed as a collector b regularly displayed merchandise for sale at shows and swap meets c received a business tax registration certificate with a retail sales classification d bought and sold inventory and e received authority from credit card companies to accept charges the taxpayer in feistman changed his activity in several respects that showed that he operated it for profit petitioners did not we do not treat as the first year of petitioners’ horse and farm activity c applying the factor sec_1 manner in which the taxpayer conducts the activity maintaining complete and accurate books_and_records conducting the activity in a manner substantially_similar to comparable businesses which are profitable and making changes in operations to adopt new techniques or abandon unprofitable methods suggest that a taxpayer conducted an activity for profit see 72_tc_659 sec_1_183-2 income_tax regs petitioners maintained a separate general journal and bank account for the farm however they did not have a written business plan income projections or profit plans this suggests that they did not operate their farm and horse activity for profit see 68_f3d_868 5th cir no written business plan financial projections or estimates for return_of_capital affg tcmemo_1993_634 osteen v commissioner tcmemo_1993_519 cf phillips v commissioner tcmemo_1997_128 written financial plan not required for 32-horse farm where business plan evidenced by action petitioners contend that they had a business plan which was for mrs berry to work full time on the farm and for them to have at least broodmares we disagree petitioners did not credibly show how they intended to make the farm profitable -- - petitioners had at least broodmares in and and had some of their largest losses in those years petitioners contend that they spent cautiously in which shows that they had a profit objective we are not convinced that petitioners spent cautiously in they spent less in and than they did in also petitioners’ level of spending is inconsistent with their claimed business plan of having good-quality broodmares to comply with their business plan it appears that petitioners needed to spend more to buy more broodmares this factor favors respondent the expertise of the taxpayers or their advisers efforts to gain experience a willingness to follow expert advice and preparation for an activity by extensive study of its practices may indicate that a taxpayer has a profit_motive see sec_1_183-2 income_tax regs by mrs berry had learned a lot about breeding and raising racking and tennessee walking horses people sought her advice about horse breeding however there is no evidence that mrs berry sought or acquired expertise in the financial aspects of horse breeding petitioners contend that they consulted carter roberts and yeiser as experts there is no evidence that carter or yeiser advised petitioners how to make their farm and horse activity profitable at a time not specified in the record roberts advised mrs berry to cut her farm expenses improve her marketing concentrate on tennessee walking horses and increase and improve her broodmare bloodlines there is no evidence that mrs berry followed his advice except to buy four broodmares with better bloodlines in petitioners did not adequately seek and follow advice relating to the economic aspects of their horse activity see 809_f2d_355 7th cir affg tcmemo_1985_523 glenn v commissioner tcmemo_1995_399 affd without published opinion 103_f3d_129 6th cir see also golanty v commissioner t c pincite this factor favors respondent taxpayer's time and effort the fact that a taxpayer devotes much time and effort to conducting an activity may indicate that he or she has a profit objective see sec_1_183-2 income_tax regs mrs berry spent long hours on the activity beginning in date this factor favors petitioners expectation that property used in the activity would appreciate in value a taxpayer may intend to make an overall profit when appreciation in the value of assets used in the activity is realized see 45_tc_261 affd 379_f2d_252 2d cir sec_1_183-2 income_tax regs there is an overall profit if net_earnings and appreciation -- - are enough to recoup losses sustained in prior years see bessenyey v commissioner supra petitioners concede that they did not expect their land or any asset other than their horses to increase in value but contend that the offspring of the higher quality broodmares that they bought after are worth more than those born in prior years we disagree petitioners offered no evidence of the value of offspring of higher quality broodmares they bought after this factor favors respondent taxpayer's success in other activities the fact that a taxpayer previously engaged in similar activities and made them profitable may show that the taxpayer has a profit objective see sec b income_tax regs mrs berry’s work as office manager at her husband’s clinic is not sufficiently similar to operating a farm and horse activity to indicate that she could do so successfully this factor favors respondent taxpayer's history of income or losses a history of substantial losses may indicate that the taxpayer did not conduct the activity for profit see golanty v commissioner supra pincite sec_1_183-2 income_tax regs a taxpayer may have a profit objective even if the activity has a history of losses see bessenyey v commissioner supra pincite because losses during the initial stage of an activity do not necessarily indicate that the activity was not conducted for profit see engdahl v commissioner t c pincite sec_1_183-2 income_tax regs we have said that the startup phase of a horse- breeding activity may be to years for standard bred horses see engdahl v commissioner supra petitioners have a long history of substantial losses in their farm and horse activity petitioners contend that they incurred losses due to unforeseen circumstances such as dr berry’s 2-month illness in and the reopening of the racking horse registry in we disagree we are not convinced that dr berry’s illness in prevented petitioners from buying broodmares in and because in those years income from his medical practice had increased to more than dollar_figure and he had additional income from other sources petitioners contend that the reopening of the racking horse registry in caused their losses in we disagree petitioners have offered no evidence about the reopening of the registry or how the reopening caused their losses in earlier years this factor favors respondent amount of occasional profits if any small occasional profits with large continuous losses do not indicate that the taxpayer had a profit objective see sec_1 b income_tax regs petitioners had gross_receipts from selling pecans and grains from providing stud services and boarding and hauling horses the record does not indicate the amount of expenses that were related to these activities even if - - those activities were profitable those small amounts of receipts do not offset the large losses that petitioners had each year from to this factor favors respondent financial status of the taxpayer the receipt of a substantial amount of income from sources other than the activity especially if the losses from the activity generate large tax benefits may indicate that the taxpayer does not intend to conduct the activity for profit see sec_1_183-2 income_tax regs petitioners had nonfarm income of dollar_figure in their nonfarm income exceeded their farm_losses from to see rinehart v commissioner tcmemo_1998_205 taxpayers lacked a profit objective where taxpayer earned between dollar_figure and dollar_figure per year during the years in issue petitioners’ losses sheltered a large amount of their income in this factor favors respondent somewhat rlements of personal pleasure the presence of recreational or personal motives in conducting an activity may indicate that the taxpayer is not conducting the activity for profit see sec_1_183-2 income_tax regs a taxpayer's enjoyment of an activity does not show that the taxpayer lacks a profit objective if the activity is in fact conducted for profit as shown by other factors see 59_tc_312 sec_1_183-2 income_tax regs however if the possibility for profit is small compared to the possibility - for gratification the latter possibility may be the primary motivation for the activity see 23_tc_90 affd per curiam 227_f2d_779 6th cir petitioners point out that no person in their family rode horses for pleasure in the year in issue however mrs berry testified that she has always enjoyed horses this factor is neutral d conclusion we conclude that petitioners did not operate their farm and horse-breeding activity for profit in for purposes of sec_183 the record contains information about events that occurred after on which both parties rely the post-1995 information shows that the pre-1995 pattern of activity and losses generally some of petitioners’ activities may have been for profit such as those involving their crops and the hauling and boarding of horses however petitioners do not contend that they had more than one activity and they have not provided any basis for us to decide the amount of their expenses that were related to activities that may have been for profit -- - continued through our conclusion would be the same whether or not we considered post--1995 events to reflect the foregoing decision will be entered under rule petitioners sold one horse for dollar_figure in this appears to be an anomaly because the sales prices of all of the other horses that they sold after were similar to sales prices before petitioners received the notice_of_deficiency in this case in and they expanded the number of higher quality broodmares in petitioners’ actions after may have been influenced by the pendency of this case and show little or nothing about their intent in see 88_tc_464 lundguist v commissioner tcmemo_1999_83 brockenbrough v commissioner tcmemo_1998_454
